        Case 3:20-cv-01816-IM       Document 36   Filed 02/12/21   Page 1 of 5



Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@markowitzherbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                PORTLAND DIVISION
NORTHWEST CENTER FOR                                        No. 3:20-cv-01816-IM
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                           SUPPLEMENTAL STANDING
CASCADIA WILDLANDS, NEIGHBORS                     DECLARATION OF JUNIPER
FOR CLEAN AIR, AND 350PDX,                           SIMONIS, WILLAMETTE
                                                    RIVERKEEPER MEMBER
                                   Plaintiffs,
       vs.
U.S. DEPARTMENT OF HOMELAND
SECURITY; ALEJANDRO MAYORKAS, in
his capacity as Secretary, U.S. Department of
Homeland Security,
                                 Defendants.

Page 1 - SUPPLEMENTAL STANDING DECLARATION OF JUNIPER SIMONIS,
         WILLAMETTE RIVERKEEPER MEMBER
            Case 3:20-cv-01816-IM       Document 36      Filed 02/12/21     Page 2 of 5




       I, Juniper Simonis, declare:
       1.     I am over 18 years of age and reside in Southeast Portland, Oregon. I make this
supplemental declaration based on my own personal knowledge, and if called as a witness, I
could and would competently testify to the facts herein under oath. As to matters which may
reflect a matter of opinion, they reflect my personal opinion and judgment based on my personal
experience.
       2.     I have been a member of Willamette Riverkeeper since 2020.
       3.     I continue to recreate on and near the Willamette River.
       4.     I continue to study impacts of federal and local munitions on human and
environmental health in Portland.
       5.     On January 19, 2021, I conducted a press conference to share information with the
public information about a chemical in a munition, hexacloroethane smoke (“HC”), that federal
agents of the Department of Homeland Security (DHS) have used repeatedly in Portland in
connection with Operation Diligent Valor. HC is lethal, known to be a carcinogenic, and causes
reproductive harm.
       6.     DHS agents have exposed me to large amounts of chemical and impact munitions,
including HC smoke grenades, on multiple occasions since the filing of this lawsuit, including on
January 20, 2021, and January 23, 2021, in the south waterfront neighborhood of Portland.
       7.     I know the officers who deployed the chemical munitions were DHS agents. I know
this based on the uniforms I observed them wearing and based on my observation of the officers
coming out of the ICE rental space on Macadam Street. I also know that for the January 20,
2021, and January 23, 2021 events, the Portland Police Bureau has publicly stated that it did not
use tear gas on either occasion.
       8.     On both the January 20, 2021, and January 23, 2021 occasions, I witnessed DHS
agents using a weapon colloquially called a “thermal fogger” as depicted in the video at this link:
https://www.youtube.com/watch?app=desktop&v=YU2eSEVuiiw. Based on my research, this
device heats up chemical agents to extremely high temperatures (over 1000 C). I have read


Page 2 - SUPPLEMENTAL STANDING DECLARATION OF JUNIPER SIMONIS,
         WILLAMETTE RIVERKEEPER MEMBER
            Case 3:20-cv-01816-IM      Document 36        Filed 02/12/21     Page 3 of 5




scientific studies that the heating process causes the chemicals to increase in toxicity to human
and environmental health.
       9.     The thermal fogger emissions and residue put off by weapons such as pepper balls
are also appearing to linger longer in the air and on surfaces given the increased water present
during the current rainy season, as I have personally observed and tested.
      10.     DHS’s repeated use of chemical munitions has caused me to experience a variety of
symptoms, including but not limited to, difficulty breathing, skin rashes and irritation, coughing,
headaches, and watery eyes. Sometimes I experience symptoms when present in areas hours
after munitions were deployed.
      11.     I continue to conduct personal cleanup efforts after DHS deploys weapons in their
purported defense of the ICE rental space on Macadam Street and the Hatfield Courthouse in
downtown Portland. I do this to help educate the public about environmental and human health
impacts, as well as to prevent additional harm caused by munitions residue, pieces, and chemical
substances entering storm drains and river outfalls. As part of my cleanup efforts, I continue to
find rubber balls coated in CS, rubber buckshot, pieces of and intact FN303 rounds, gas grenade
canisters, unexploded and exploded pepper balls, pepper ball residue, and other munitions
fragments on streets, on sidewalks, in stormwater drains, in bioswales, and on the grounds of a
play area of an elementary and middle school. The water table of the Willamette River is too
high during the current season for me to safely examine culverts. However, based on my
observations during the summer and fall and my training in hydrogeology, I believe munitions
continue to wash into the Willamette River, including in salmon nesting habitat. I plan to
continue clean-up efforts in the Willamette River as soon as the water level permits.
      12.     On and after January 23, 2021, I conducted cleanup at the Cottonwood School of
Civics and Science. During that cleanup, I found a large quantity of munitions, including but not
limited to the following: several rubber balls with toxic coating scattered around the playground
areas; a CS (i.e. tear gas) grenade canister was melted into the roof of the school building; an
unexploded weapon was on a sidewalk adjacent to the schools grounds; a canister that I
personally witnessed dispensed its contents on the playground. See, e.g., Alissa Azar, Jungle

Page 3 - SUPPLEMENTAL STANDING DECLARATION OF JUNIPER SIMONIS,
         WILLAMETTE RIVERKEEPER MEMBER
            Case 3:20-cv-01816-IM        Document 36       Filed 02/12/21     Page 4 of 5




Gyms and Grenades: Chemical Warfare in Portland and the Lasting Impacts at a Nearby
School, MEDUIM.COM, (January 26, 2021), https://alissa-azar.medium.com/jungle-gyms-and-
grenades-chemical-warfare-in-portland-and-the-lasting-impacts-at-a-nearby-school-76edf33fc5f1
(article includes photographs of me conducting clean-up on January 25, 2021 at the Cottonwood
School of Civics and Science); Sergio Olmos, OREGON PUBLIC BROADCASTING, Portland school
worries law enforcement tear gas has soiled playground, (January 29, 2021, 5:30 AM),
https://www.opb.org/article/2021/01/29/portland-school-tear-gas-playground/.
      13.      In the area adjacent to the school, we found additional chemical weapons left behind
by DHS, including two unexploded rubber hand ball grenades filled with rubber pellets coated in
CS gas, an unexploded CS metal grenade, and over a dozen unexploded pepper balls.
      14.      Out of concern for the transport of chemicals and munitions from the protests to the
Willamette River, I continue to correspond with the City of Portland Bureau of Environmental
Services (BES). On January 3rd, I recovered an unspent FN303 round from the stormwater
system outside the Justice Center and was instructed by BES to retain it as they were unsure
what to do with such an item.
      15.      On January 27, 2021, BES informed me that BES is not planning additional testing
of riot control agents in the stormwater system around the downtown and south waterfront areas
of Portland.
      16.      From the quantity of protest detritus I continue to see, I do not think that DHS has
cleaned up after their repeated and continued use of crowd control munitions, and has elected to
continue to ignore the environmental and human health impacts of munitions. If the government
would clean up the chemicals and protest munitions, or at a minimum disclose what is being
used and the harmful effects the chemicals and munitions can have on humans and the
environment, then I would not need to continue to physically go out myself, a private citizen, to
clean up after them to protect the river and ecosystems that I care about.
      17.      Without information and analysis by DHS, significant risks to human health and the
environment continue to remain unknown to the public. Should Willamette Riverkeeper be
unable to enforce the agency’s compliance with NEPA, Willamette Riverkeeper will be unable to

Page 4 - SUPPLEMENTAL STANDING DECLARATION OF JUNIPER SIMONIS,
         WILLAMETTE RIVERKEEPER MEMBER
            Case 3:20-cv-01816-IM       Document 36       Filed 02/12/21     Page 5 of 5




effectively address water pollution, harm to aquatic life, and potential impacts to the public,
including me, who use the Willamette River for recreation.
      18.     If DHS had fulfilled or were to fulfill its obligations under NEPA, my interests
would be protected. If the agency were to conduct a NEPA analysis, it would identify
information allowing me to educate myself and others about the use of chemicals during the
Portland protests and the impacts of these chemicals on human health, water quality, aquatic
species, and the river ecosystem. The agency’s NEPA analysis would also result in a reduction
of harm to threatened species and the Willamette River because, as required by NEPA, harm
identified through the NEPA process would have to be mitigated.
      19.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
is true and correct.

        Executed on this 12th day of February, 2021.



                                              s/ Juniper Simonis
                                              ____________________________________
                                              Juniper Simonis




Page 5 - SUPPLEMENTAL STANDING DECLARATION OF JUNIPER SIMONIS,
         WILLAMETTE RIVERKEEPER MEMBER
